*434(Rehearing denied June 8, 1929.
Petition nor Rehearing.
(188 Pac. 1119.)
On petition for rehearing. Rehearing Denied.
Mr. John C. Jenkins and Mr. E. T. Taggart, for the petition.
Mr. Gus G. Moser and Mr. Roy K. Terry, contra.
BENNETT, J.
The facts in this case are fully stated in the original opinion of Mr. Justice Bur' nett. A petition for rehearing is presented, accompanied by a very earnest and able brief, in which it is strongly urged that, however irregular the plaintiff’s appointment as a teacher may have been, it was sufficient, after her services were accepted, to make her employment valid and effectual.
7. This view, however, overlooks the real controlling element in the case, which is that the appointment of the plaintiff, under which she has been teaching, must be not only valid, but “regular,” in order to bring her within the law and give her the rights of a permanent teacher.
Section 4 of the act in question (Laws 1917, p. 197), provides:
“Teachers who have been employed in the schools # * as regularly appointed teachers * * shall be placed * * upon the lists of permanently employed teachers.”
And it is such teachers, and such only, whose continued employment is perpetuated by the succeeding Section 5. These words, “regularly appointed,” mean something. They are a limitation upon the *435class of teachers whose tenure comes under the protection of the statute. It is not every teacher who may be employed by the district, but only those who were “regularly” appointed who share in its favors in this regard.
8. The question therefore is: Was the plaintiff regularly appointed? We think she was not. In the first place, she was never appointed or even employed as a regular teacher at all. She was appointed by the superintendent as a substitute only, to take the place of a regular teacher temporarily, until the permanent teacher should recover from her illness or until death should end her employment.
Miss Heath, the regular teacher, seems to have never been discharged. She seems to have remained upon the permanent roll. If she had recovered at any time, she would no doubt have claimed her place. If she had recovered in a week, or a month, the plaintiff would hardly have claimed a permanent right to her place, and the fact that she remained sick a long time, and finally died, can make, no difference in principle, or in the permanent rights of the plaintiff.
9. Section 2 of the act of 1913 (Chap. 37), (if it is still in force) and Section 3 of the act of 1917 (Chap. 152), have no application to substitute teachers temporarily employed. The former is a mere classification of teachers, with reference to the character of their work, and the latter has plain reference to teachers regularly employed. To construe this latter clause, as referring to substitute teachers, would lead to absurd results. If we- gave it that construction, it would follow that a substitute teacher, employed to take the place of another teacher for a week or a day, could not be discharged, *436when the regular teacher reported for duty, without two and one-half months’ notice, and then only at the close of the school year. The result would he that the district would, towards the end of the year, have many more teachers than positions, and would be compelled to pay these extra teachers for a long term of doing nothing. It is obvious that the legislature never' intended such a result.
Neither was the manner of plaintiff’s employment “regular,” within the meaning of the statute. When we speak of any act of any officer or incorporated body being “regular,” we mean that it is in accordance with the prescribed authority, or in the absence of prescribed authority, that it is according to the usual and appropriate methods of proceeding. And this is in accordance with the dictionary definition of the word.
One of the definitions given in the International Dictionary is:
“Selected, conducted, made, etc., in conformity with established or prescribed usages, rules or discipline.”
And this, we think, was clearly the sense in which the word “regularly” was used in the legislative act in question. In the matter of employing teachers, the regular manner of their employment is in this state prescribed by statute. Section 7 of Chapter 172 of the Laws of 1913, provides:
“The board * * shall hire teachers and shall make contracts with such teachers, which shall specify the wages, number of months to be taught * * as agreed upon by the parties.”
This was a re-enactment of subdivision 7 of Section 4052 of the Code, which was enacted in 1905.
*43710. This law was not and is not in any way inconsistent with the provisions of the act of 1917, and is not repealed thereby, and clearly applies to all districts, whether the population is greater or less than 20,000. Under this provision the regular way to appoint a teacher was by a written contract, executed at a meeting of the board, which contract should provide for the length of the employment. Any other employment was at least irregular, if not wholly void, and would not of itself, place the teacher upon the permanent list.
11. The brief of this petitioner urges very strenuously that, even if the appointment of the plaintiff was irregular, yet that it was not entirely void, and that it could be and was ratified by the acceptance of plaintiff’s services, and many authorities are cited to support the contention that after she had taught, and the district had accepted her services, she could recover for the same, upon the theory that the contract was ratified by the district. Even if we assume that this is the law, it would not help the plaintiff in this proceeding, for she would still not be a “regularly” appointed teacher. There are many irregular acts and proceedings which are still valid — or may be made valid — validity is one thing, regularity quite another. The legislature has chosen to make regularity, not validity, the test.
As was indicated by Mr. Justice Burnett in the original opinion, plaintiff entered upon her employment by a special door, and not by the regular one. If she had demanded and obtained a contract in the regular way, when she entered upon this employment, it would no doubt have shown that she was employed as a substitute, and temporarily only, until the recovery of Miss Heath. No blame whatever *438attaches to her for haying taken employment as she did, bnt she ought not now to claim more than she would have had, had she obtained her employment in the regular way prescribed by the statute.
The petition for rehearing is denied.
Reversed and Dismissed. Rehearing Denied.